Citation Nr: 1811897	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tension headaches, to include as secondary to any acquired psychiatric disability. 

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from June 1975 to June 1978.  However, the Board notes that a DD-214 has not been associated with the Veteran's claims file.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In September 2017, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary prior to adjudicating the claims on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Initially, as noted in the Introduction, a DD-214 for the Veteran's service appears to be missing from the Veteran's claims file.  Therefore, upon remand, a copy of the Veteran's DD-214 should be obtained and associated with the Veteran's claims file.

Bilateral Hearing Loss 

The Veteran asserts that he is entitled to service connection for bilateral hearing loss.  In January 2013, he was afforded a VA hearing loss examination and diagnosed with bilateral sensorineural hearing loss.  The examiner found that the Veteran's bilateral hearing loss was not likely to be caused by or a result of military service.  The examiner noted that the Veteran's separation examination was within normal limits, and that the Veteran had a vocational history of noise exposure.  The examiner added that the literature did not support delayed onset hearing loss after noise exposure. 

While in service, the Veteran had numerous ear issues, including reddening of his external canal and tymphanic membrane (TM) bulging.  See August 1977 and April 1978 Service Treatment Records.  During the September 2017 Board hearing, the Veteran stated that he was a mechanic while in service, and exposed to loud noise inside an armored personnel carrier and in the engine room.  He also noted that in his vehicle, the engine was right behind him, and he did not have ear protection.  These assertions have not been considered by an examiner.  On remand, the Veteran must be afforded an updated examination. 

Tension Headaches 

The Veteran contends that he is entitled to service connection for tension headache, to include as secondary to an acquired psychiatric disability.  In January 2013, the Veteran was afforded a VA headaches examination.  The examiner noted a diagnosis of headaches associated with infections while in service.  He also listed multiple factors aggravating the Veteran's headaches, including anxiety/panic attacks, diabetes, degenerative joint disease (DJD) of the cervical spine, and insomnia.  The examiner found that the Veteran's tension headaches were not linked to his military service and stated that there was no evidence that the Veteran suffered from headaches in military service. 

While in service, the Veteran complained of headaches on several occasions in 1977 and 1978.  During his September 2017 Board hearing, the Veteran stated that his headaches were related to service due to the stress of some of the things that happened in service.  The January 2013 examiner did not address the Veteran's headaches in service, and appears to have found no evidence of the Veteran experiencing headaches in service.  On remand, the Veteran should be afforded a new examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Acquired Psychiatric Disability, to Include PTSD

The Veteran asserts that he is entitled to service connection for an acquired psychiatric disability, to include PTSD.  The Veteran's service treatment records do not show evidence of any psychiatric treatment during service.  However, in lay statements received in January 2013, the Veteran stated that during service in the summer of 1976, he witnessed two East German civilians get shot and killed by East German troops, and he was unable to help.  Further, in March 1977, while on field maneuvers, the Veteran observed an armored personnel carrier being swept down a creek during a flash flood, and six soldiers were killed.  As a result of these incidents, the Veteran described episodes of depression, panic attacks, anxiety, alcohol abuse, and social behavior changes. 

A January 2013 VA treatment record noted that the Veteran was diagnosed with PTSD, generalized anxiety disorder, depressive disorder NOS, and anxiety attacks.  A May 2013 VA treatment record showed that the Veteran was followed for panic and generalized anxiety disorders, social phobia, PTSD, depression NOS, insomnia, cannabis abuse, history of alcohol abuse, and bereavement.  The Veteran reiterated his in-service traumatic events during his September 2017 Board hearing.  On remand, the Veteran should be afforded an examination. 

Any outstanding medical records should be obtained. 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associated with the Veteran's claims file a copy of the Form DD-214, and associate it with the Veteran's claims file.  If the search for the Veteran's Form DD-214 yields negative results, the claims file must be properly documented as to the unavailability of the Form DD-214.

2.  After receiving the necessary authorization, obtain and associate with the claims file all of the Veteran's relevant outstanding private and VA Medical Center treatment records.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed.

3.  After any additional evidence is associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements (to include the September 2017 Board hearing).  A full history should be elicited.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

With regard to the Veteran's bilateral hearing loss, the examiner should render an opinion, consistent with sound medical principles, that answers the following question: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is causally or etiologically related to the Veteran's military service, to include noise exposure in service and treatment for ear issues therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should include a discussion of all prior medical opinions. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.   Next, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disability, to include PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements (to include the September 2017 Board hearing).  A full history should be elicited.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in service or is otherwise causally or etiologically related to his military service. 

Regarding PTSD, the examiner must be instructed that any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current headache disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements (to include the September 2017 Board hearing).  A full history should be elicited.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

With regard to the Veteran's headaches, the examiner should render an opinion, consistent with sound medical principles, that answers the following question: 

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's headaches are causally or etiologically related to the Veteran's military service, to include notations showing complaints of headaches therein and the Veteran's assertions that headaches were related to in-service stress. 

If the examiner finds that the Veteran's headache disability is less likely than not the result of service, the examiner should answer the following question: 

(a)  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's headaches are either caused by or permanently aggravated by the Veteran's acquired psychiatric disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should include a discussion of all prior medical opinions. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Conduct any additional development as a result of the above actions.  If the benefits sought on appeal are not granted in full, the Veteran should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




